Citation Nr: 1612237	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to total disability based on individual unemployability (TDIU) prior to February 9, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Board remanded the knee issues to the RO for issuance of a statement of the case (SOC).  The RO issued an SOC and the Veteran perfected his appeal in a May 2012 Form 9.  Also in the September 2011 decision, the Board granted and denied increased ratings for lower extremity sciatica.  In January 2013, the Board denied an increased rating for lumbar disc disease and remanded the claims for service connection for the knees and a claim for total disability based on individual unemployability (TDIU).  The RO granted TDIU in June 2013 with an effective date of February 9, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the knee claims, the Veteran requested a hearing before a Board member in his May 2012 Form 9.  In November 2015 correspondence, the Veteran confirmed his desire to have a Board hearing.  He has not yet been afforded a Board hearing for his claim of service connection for the knees and should be scheduled for one.  See 38 C.F.R. §§ 20.700, 20.704.  

For the TDIU claim, that appeal was inferred with the appeal for increased ratings for the back and sciatica and the evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The increased rating claims were pending prior to February 9, 2013 and the question of entitlement to TDIU prior to February 2013 continues to be before the Board.  The Board member who held the December 2009 hearing on increased ratings (and TDIU) is no longer available to participate in the appeal.  The Veteran will have an opportunity to testify about TDIU in a new hearing on remand.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO, according to the date of his May 2012 request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




